Exhibit 99.1 Execution Form EQUITY INTERESTS Purchase Agreement dated as of July 20, 2017 J.B. Hunt Transport, Inc. , Special Logistics Dedicated , LLC, Special Dispatch of San Antonio, Inc. , LaRose Holdings , LLLP, 2017 Albert J. LaRose, Jr. Charitable Remainder Unitrust, Back Holdings , LLLP, and Albert J. LaRose, Jr., individually, and Gregory P. Back, individually (signing for the limited purposes expressed herein) TABLE OF CONTENTS Page Article I DEFINITIONS 4 Definitions 4 Certain Rules of Interpretation 12 Accounting Terms 13 Article II THE TRANSACTION 13 The Transaction 13 Purchase Price 14 Closing Payment 14 Post-Closing Adjusting Payment 15 Calculation of Adjusting Payment 15 Escrow 17 Allocation of Purchase Price 17 Article III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 18 Organization and Qualification 18 Authority Relative to This Agreement 18 Brokers 18 Litigation 18 Sufficiency of Funds 18 Independent Investigation 18 Article IV REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES 19 Organization and Qualification 19 Membership Interests 19 Shares 19 Authority Relative to This Agreement 19 Absence of Breach; No Consents 20 Brokers 20 Financial Statements 20 No Undisclosed Liabilities 21 No Material Adverse Change, Etc. 21 Taxes 21 Litigation 23 Employees, Etc. 23 Compliance with Laws; Permits 24 Ownership of Assets 25 Tractors and Trailers 25 Proprietary Rights 26 Subsidiaries, Etc. 27 i Trade Names 27 Employee Benefit Plans 27 Material Contracts 27 Accounts Receivable 28 Accounts Payable 29 Insurance 29 Environmental Matters 29 Relationships with Related Persons 30 No Other Representations and Warranties 30 Article V COVENANTS OF THE PURCHASER 31 Affirmative Covenants 31 Confidentiality of Information 31 Expenses 31 Unregistered Securities 31 Article VI COVENANTS OF THE SELLING PARTIES 32 Affirmative Covenants 32 Access and Information 32 No Solicitation 32 Restructuring 33 Conduct of Business Pending the Transaction 33 Expenses 35 Environmental Matters 35 Company Disclosure Document Supplements 35 Article VII COVENANTS OF THE PARTIES 35 Governmental Consents 35 Other Consents 36 Cooperation 36 Publicity 37 Tax Matters 37 Refunds 40 Transfer Taxes 40 Termination of Captive Relationships 40 Release of Guarantees 41 Employees; Benefits Plans 41 Article VIII CONDITIONS TO CLOSING 42 Conditions to Each Party’s Obligations 42 Conditions to Obligation of the Purchaser 43 Conditions to Obligation of the Selling Parties 44 Article IX THE CLOSING 44 Closing 44 Delivery by the Selling Parties 44 Delivery by the Purchaser 45 Article X TERMINATION, AMENDMENT, WAIVER 46 Termination 46 ii Notice of Termination 46 Effect of Termination 46 Article XI INDEMNIFICATION 47 Owners’ Indemnity 47 Purchaser’s Indemnity 47 Limitations on Indemnification 47 Indemnification Procedures 49 Tax Treatment of Indemnification Payments 50 Exclusive Remedies 50 Article XII GENERAL PROVISIONS 50 Amendment 50 Waiver 50 Arbitration 50 Notices 51 Survival of Representations, Warranties, Etc. 52 Governing Law 52 Attorney-Client Matter 52 Third Party Beneficiaries 52 Entire Agreement 52 Assignment 53 Counterparts; Facsimile Signatures 53 iii EQUITY INTERESTS PURCHASE AGREEMENT This EQUITY INTERESTS PURCHASE AGREEMENT (“ Agreement ”) is made this 20th day of July, 2017, by and among J.B. HUNT TRANSPORT, INC., a Georgia corporation (the “ Purchaser ”), SPECIAL LOGISTICS DEDICATED, LLC, a Texas limited liability company (“
